DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A computing device comprising: a processing device; and a non-transitory memory device comprising instructions that are executable by the processing device to cause the processing device to perform operations comprising: receiving geological survey data of a geographical area, the geographical area including a basin; generating, based on the geological survey data, a set of predicted values, each predicted value indicating a probability that a first portion of the basin includes a first characteristic; generating, based on the set of predicted values, a first set of polygons that represent the basin, each polygon of the first set of polygons representing the first portion of the basin that has a same predicted value; calculating a basin score for the basin by: generating a presence score for each polygon of the first set of polygons using the predicted value; and generating the basin score by aggregating the presence score of each polygon of the first set of polygons; and displaying, for use in determining an area in which drilling a wellbore would have a greater probability of success, the basin score of the basin.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “generating, based on the geological survey data, a set of predicted values, each predicted value indicating a probability that a first portion of the basin includes a first characteristic; generating, based on the set of predicted values, a mathematical concept grouping, while the steps of “receiving geological survey data of a geographical area, the geographical area including a basin; displaying, for use in determining an area in which drilling a wellbore would have a greater probability of success, the basin score of the basin” are treated as belonging to mental process grouping. 
Similar limitations comprise the abstract ideas of Claims 8 and 15.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a computing device, a processing device, a non-transitory memory device;
In Claim 8: a process device;
In Claim 15: a non-transitory computer-readable medium, processing device.

In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7, 9-14, and 16-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9, 13-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayum et al. (US20200123882A1, 04-23-2020) herein referred to as Kayum.

	Regarding Claim 1, Kayum teaches a computing device [0005] comprising: a processing device [0055]; and a non-transitory memory device comprising instructions that are executable by the processing device to cause the processing device to perform operations [0005] comprising: receiving geological survey data of a geographical area, the geographical area including a basin [Abstract] ; generating, based on the geological survey data, a set of predicted values, each predicted value indicating a probability that 
	
Regarding Claim 2, Kayum further teaches the computing device of claim 1, wherein generating the basin score includes: generating, for each polygon of the first set of polygons, a weighted predicted value using the predicted value and an area of the polygon ([0080], Fig. 2A-B).
	
Regarding Claim 6, Kayum further teaches the computing device of claim 1, wherein the operations further comprise: displaying the first set of polygons by overlaying the first set of polygons onto a map of the geographical area ([0135-0137]; fig. 8-10)

Regarding Claim 7, Kayum further teaches the computing device of claim 1, wherein the first characteristic corresponds to a source rock, a reservoir, or a seal (Abstract, [0034, 0058, 00135, Claims 1, 7, 13).

Regarding Claim 8, Kayum teaches a method (Claim 1 of reference) comprising: receiving, by a processing device [0055] geological survey data of a geographical area, the geographical area including a basin [Abstract] ; generating, based on the geological survey data, a set of predicted values, each predicted value indicating a probability that a first portion of the basin includes a first characteristic [0004; 0060; 0193]; generating, based on the set of predicted values, a first set of polygons that represent the basin, each polygon of the first set of polygons representing the first portion of the basin that has a same predicted value [[0004]; Claim 13; Fig. 2A, 2B]; calculating a basin score for the basin by: generating a presence score for each polygon of the first set of polygons using the predicted value [[Claim 13]; Fig. 2A-2B; 0079-0080]; and generating the basin score by aggregating the presence score of each polygon of the first set of polygons; and displaying, for use in determining an area in which drilling a wellbore would have a greater probability of success, the basin score of the basin [[0135-0136]; Fig. 8-9].

Regarding Claim 9, Kayum further teaches the computing device of claim 8, wherein generating the basin score includes: generating, for each polygon of the first set of polygons, a weighted predicted value using the predicted value and an area of the polygon ([0080], Fig. 2A-B).


  
Regarding Claim 14, Kayum further the method of claim 8, wherein the first characteristic corresponds to a source rock, a reservoir, or a seal ([0080], Fig. 2A-B).

Regarding Claim 15, Kayum teaches a non-transitory memory device comprising instructions that are executable by the processing device to cause the processing device to perform operations [0005] comprising: receiving geological survey data of a geographical area, the geographical area including a basin [Abstract] ; generating, based on the geological survey data, a set of predicted values, each predicted value indicating a probability that a first portion of the basin includes a first characteristic [0004; 0060; 0193]; generating, based on the set of predicted values, a first set of polygons that represent the basin, each polygon of the first set of polygons representing the first portion of the basin that has a same predicted value [[0004]; Claim 13; Fig. 2A, 2B]; calculating a basin score for the basin by: generating a presence score for each polygon of the first set of polygons using the predicted value [[Claim 13]; Fig. 2A-2B; 0079-0080]; and generating the basin score by aggregating the presence score of each polygon of the first set of polygons; and displaying, for use in determining an area in which drilling a wellbore would have a greater probability of success, the basin score of the basin [[0135-0136]; Fig. 8-9].



Regarding Claim 20, Kayum further teaches the method of claim 8, further comprising: displaying the first set of polygons by overlaying the first set of polygons onto a map of the geographical area ([0135-0137]; fig. 8-10).


Allowable Subject Matter

Claims 3, 4, 5, 10, 11, 12, 17, 18, and 19 would be allowable if written to overcome the 101 rejection set forth in this office action and rewritten in independent form to incorporate all the limitations of their base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
	
Regarding Claim 3, Kayum along with any other reference fails to teach a set of effectiveness scores, each effectiveness score indicating a second portion of the basin that includes a predicted degree of effectiveness of the first characteristic; and generating, based on the set of effectiveness scores; a second set of polygons that represent the basin, each polygon of the first set of polygons representing the second 

Claim 4 is dependent of Claim 3 and would be allowable for the same reasoning.

Regarding Claim 5, Kayum teaches an IP process being performed on several basin models until the HC stops migrating ([Abstract; 0132]), but fails, along with any other reference, to specifically teach herein the operations further comprise: displaying a second basin score of a second basin next to the basin score.
Regarding Claim 10, Kayum along with any other reference fails to teach a set of effectiveness scores, each effectiveness score indicating a second portion of the basin that includes a predicted degree of effectiveness of the first characteristic; and generating, based on the set of effectiveness scores; a second set of polygons that represent the basin, each polygon of the first set of polygons representing the second portion of the basin that has a same effectiveness score, wherein calculating the basin score for the basin further includes:  2019-IPM-103777 U1 US19/23 Attorney Docket No. 061429-1176499 stacking the second set of polygons onto the first set of polygons; and adding new polygons to the first set of polygons based on intersections between polygons of the first set of polygons with polygons of the second set of polygons.



Regarding Claim 12, Kayum teaches an IP process being performed on several basin models until the HC stops migrating ([Abstract; 0132]), but fails, along with any other reference, to specifically teach herein the operations further comprise: displaying a second basin score of a second basin next to the basin score.

Regarding Claim 17, Kayum along with any other reference fails to teach a set of effectiveness scores, each effectiveness score indicating a second portion of the basin that includes a predicted degree of effectiveness of the first characteristic; and generating, based on the set of effectiveness scores; a second set of polygons that represent the basin, each polygon of the first set of polygons representing the second portion of the basin that has a same effectiveness score, wherein calculating the basin score for the basin further includes:  2019-IPM-103777 U1 US19/23 Attorney Docket No. 061429-1176499 stacking the second set of polygons onto the first set of polygons; and adding new polygons to the first set of polygons based on intersections between polygons of the first set of polygons with polygons of the second set of polygons.

Claim 18 is dependent of Claim 3 and would be allowable for the same reasoning.

.

Conclusion

The prior art made record and not relied upon is considered pertinent to applicant’s disclosure.
Zou et al. (OIL AND GAS ZONE EFFECTIVENESS EVALUATION METHOD AND APPARATUS, 04-04-2019) teaches an oil and gas zone effectiveness evaluation method and apparatus. Ducros et al. (METHOD FOR EXPLOITATION OF A SEDIMENTARY BASIN BY MEANS OF MAPS OF TOTAL ORGANIC CARBON AND HYDROGEN INDEX, 06-15-2015) teaches a method for exploitation of a sedimentary basin. Gao et al. (Quantization Representation Method, System And Device Of Oil Gas Exploration Zone With Geological Comprehensive Evaluation, 02-05-2021) teaches a quantitative characterization method of oil and gas exploration zone with geological comprehensive evaluation, system, device, hydrocarbon source condition of oil and gas exploration zone has been found in oil and gas exploration zone by oil and gas reservoir fine anatomical technology, reservoir condition, cap condition, closing condition. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J SINGLETARY/Examiner, Art Unit 2863    

/NATALIE HULS/Primary Examiner, Art Unit 2863